NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Argued January 27, 2009
                                 Decided February 9, 2009

                                          Before

                          RICHARD A. POSNER, Circuit Judge

                        ILANA DIAMOND ROVNER, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐2006

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Northern District of Illinois,
                                                   Western Division.
       v.
                                                   No. 07 CR 50037‐1 
DeMARIO FLEMMING,
    Defendant‐Appellant.                           Frederick J. Kapala,
                                                   Judge.

                                         ORDER

        Daniel Cruz, a Rockford, Illinois, police officer, encountered DeMario Flemming
while investigating a late‐night complaint about an SUV being driven through residential
yards in a high‐crime area.  Flemming admitted driving on the lawns but, according to
Cruz, did not cooperate with the investigation.  Cruz frisked Flemming and found a gun
after he noticed that Flemming held his right hand awkwardly inside his jacket as if he were
holding something and told his companion to “be cool” as they passed the officer. 
Flemming moved to suppress the gun in the district court, arguing that the initial stop was
No. 08‐2006                                                                             Page 2

unjustified and that it was unreasonable for Cruz to suspect he posed a threat.  The district
court denied the suppression motion, and Flemming entered a conditional guilty plea to
possessing a gun as a felon.  See 18 U.S.C. § 922(g)(1).  We affirm.

       Officer Cruz testified at the suppression hearing that on February 15, 2007, at 10:30
p.m., he responded to a 911 call from a resident of 1409 Green Street, who reported that a
maroon Chevrolet Blazer had been driven through several yards in the neighborhood.  Cruz
drove by the house and saw tire tracks in the snow through the yards of 1409 and the
neighboring two‐family house, 1417 and 1419, but no vehicles in the immediate area
matched the description.  As Cruz turned off Green Street at the end of the block, a maroon
SUV, a GMC Yukon, passed him and turned onto Green Street towards the complaining
residence.  Cruz saw the Yukon pull into the driveway at 1409, and he turned his car
around to follow.  By the time Cruz pulled up to the curb in front of 1409, Flemming and a
female passenger, Jordan Cain, had exited the SUV.

        Flemming and Cain started down the driveway toward Officer Cruz and the
sidewalk that paralleled the street, and as they approached, Cruz asked why they had
driven through the yards in the neighborhood.  According to Cruz, Flemming responded, in
essence, that he owned all the yards in the neighborhood and could drive through them. 
Cruz believed this was a lie because he was familiar with the area and knew that different
families lived in the houses.  Flemming and Cain continued walking down the driveway. 
Cruz testified that he noticed that Flemming had his right hand inside his jacket, up around
his breast pocket.  Cruz noted that it looked like Flemming was holding onto something
inside his jacket and his arm didn’t sway as if he were walking normally.  In addition,
although it was cold and Flemming was not wearing gloves, he put only one hand in his
jacket.  As Flemming and Cain neared Cruz, Flemming grabbed Cain’s arm and told her,
“Be cool.”

       After the two had turned onto the sidewalk and passed Officer Cruz, he told
Flemming to stop and put his hands in the air because, he explained, Flemming’s actions
“were suspicious due to the area.”  Flemming complied.  At that point Officer Chris Jones
arrived, and Cruz frisked Flemming, finding a gun with two spent rounds in his coat
pocket.  Cruz testified that he had heard Flemming, who was cuffed in the squad car, say to
other officers something like, “Hey, Posely.  I carry a .357.  You know how I am.  I’ve been
shot 12 times.”

       Traci Coyne, Flemming’s girlfriend, testified on his behalf and said that she saw
what happened while waiting for him outside 1417 Green Street in a parked car.  By her
account, the police approached Flemming once he exited the Yukon, handcuffed him, and
only then asked if he had driven over the lawns.  She said that he was frisked immediately. 
No. 08‐2006                                                                                  Page 3

And, Coyne continued, Flemming told Officer Cruz that he did not drive on the lawns and
explained instead that he lived at 1417 and parked on the lawn behind the house.  On
rebuttal, two police officers denied seeing Coyne at the scene and denied her version of
events.

        The district court credited the police officers over Coyne.  The court concluded that
Flemming was seized when he walked past Officer Cruz and was ordered to stop, but that
the stop was justified because driving a vehicle through yards could constitute reckless
driving, reckless conduct, or disorderly conduct.  The court also held that the frisk was
justified because Cruz reasonably could have concluded that Flemming “had his right hand
upon a concealed weapon” and did not want Cain “to say or do anything that could alert
the police to the presence of the weapon.”  The court further noted that, although Flemming
argued that putting a hand inside a coat pocket is ordinary behavior on a cold night, “the
test is whether Cruz had reasonable suspicion that defendant was armed and dangerous,
not whether there was also a plausible explanation for the suspicious behavior.”

        On appeal Flemming contests whether Officer Cruz had reasonable suspicion to frisk
him.  According to Flemming, driving on lawns is not an offense typically associated with
guns, putting an ungloved hand inside a jacket in February is not unusual, and whatever
suspicion Cruz might have had was dispelled when he immediately complied with the
officer’s request to remove his hand from his jacket.  Flemming, who focuses on persuading
the court that putting a hand in his jacket was not suspicious, concedes that the movement
or placement of a hand can be a factor in determining reasonable suspicion, but he argues
that in cases where that factor was significant the officer knew other information about the
suspect suggesting a connection between the hand movement and a potential weapon.  The
government responds that Cruz did have other information: it was late at night in a high‐
crime area, Flemming had given evasive answers to Cruz’s questions, and he had grabbed
Cain’s arm and cautioned her to “be cool.”

        We review a determination of reasonable suspicion de novo and the underlying
findings of fact for clear error.  Ornelas v. United States, 517 U.S. 690, 699 (1996); United States
v. Jennings, 544 F.3d 815, 818 (7th Cir. 2008).  A police officer may conduct a protective frisk
during an investigatory stop when articulable and particularized facts create a reasonable
suspicion that the subject poses a threat to the safety of the officer or others.  Terry v. Ohio,
392 U.S. 1, 27 (1968); Jewett v. Anders, 521 F.3d 818, 825 (7th Cir. 2008).  We look at the
totality of the circumstances, not at each of the officer’s reasons in isolation, when
determining whether an officer had reasonable suspicion.  United States v. Arvizu, 534 U.S.
266, 274 (2002); United States v. Grogg, 534 F.3d 807, 810 (7th Cir. 2008).  Presence in a high‐
crime area is one pertinent circumstance, United States v. Jackson, 300 F.3d 740, 746 (7th Cir.
2002), as is the suspect’s behavior, including evasive answers when questioned, Cady v.
No. 08‐2006                                                                              Page 4

Sheahan, 467 F.3d 1057, 1061‐62 (7th Cir. 2006).  In addition, behavior that might have an
innocent explanation can give rise to reasonable suspicion depending on the context.  United
States v. Fiashe, 520 F.3d 694, 697 (7th Cir. 2008).  The test is objective and looks to whether
the information the officer knew at the time would make a reasonable officer suspicious. 
United States v. Barnett, 505 F.3d 637, 639‐40 (7th Cir. 2007).

       In this case, it was reasonable for Officer Cruz to conclude that Flemming had his
hand in his jacket to conceal a gun rather than to keep his hand warm.  A reasonable officer
would be on the lookout for signs of a weapon given that Cruz was responding to a trespass
serious enough to warrant a 911 call and he began the stop alone at 10:30 p.m. in a high‐
crime area.  Furthermore, Flemming’s SUV matched the description that the caller had
given, and he all but admitted he was the culprit.  In addition, Flemming seemed to be
attempting to evade the officer, first, by walking past the officer without stopping and,
second, by cautioning Cain to avoid drawing attention to them.  Cruz had not yet finished
his investigation and was not about to let Flemming go away without further questions, and
so it was reasonable to frisk him to insure his safety before continuing the investigation.  See
United States v. Rideau, 969 F.2d 1572, 1574‐76 (5th Cir. 1992) (en banc) (upholding frisk of
man suspected to be intoxicated in public because he was in a high‐crime area at 10:30 p.m.,
did not give police his name, appeared nervous, and backed away).

       Flemming cites two cases for the proposition that hand movements alone cannot
provide reasonable suspicion to believe that a suspect is armed.  In the first, United States v.
Mattes, 687 F.2d 1039, 1041 (7th Cir. 1982), the defendant stood up, turned away, and moved
his hand toward his waist when police entered the bar where he was.  We concluded that
the defendant’s movement, coupled with his resemblance to a suspect in a recent shooting,
provided the officers with reasonable suspicion to frisk him.  Id.  In the second decision,
United States v. Thomas, 512 F.3d 383 (7th Cir. 2008), the police saw a passenger in a van
stopped by police “reach briefly into his left jacket pocket with his right hand, without
removing anything” and decided to frisk him  Id. at 386.  But the police also knew the
defendant and suspected that he dealt drugs out of that van and may have carried a
handgun during drug deliveries.  Id. at 385‐86.  In both cases we held that the officers’s
inferences that the defendants’ movements suggested gun possession were reasonable
because the officers had prior knowledge that linked the defendants to guns.  See Thomas,
512 F.3d at 388; Mattes, 687 F.2d at 1041.

        Flemming argues that his case is more like United States v. Burton, 228 F.3d 524 (4th
Cir. 2000).  In Burton four police officers were serving outstanding warrants when they
asked Burton, who was standing at a pay phone, for identification.  Id. at 526.  He ignored
their repeated requests and also refused to take his right hand out of his coat pocket, which
made one officer “uneasy.”  Id.  An officer reached into Burton’s pocket and grabbed his
No. 08‐2006                                                                                Page 5

right hand.  Id.  Burton resisted; the officers wrestled him to the ground, and he attempted
to fire a gun at them, but it jammed.  Id.  The Fourth Circuit held that the officers were not
permitted to frisk Burton because they had no reason to believe that Burton was involved in
criminal activity to justify a nonconsensual stop.  Id. at 527‐28.  Without reasonable
suspicion that criminal activity may be afoot, the court held, an officer cannot conduct a
protective search.  Id. at 528.

        Flemming argues that his case is more like Burton than Mattes or Thomas because
Officer Cruz knew nothing about him that would connect him to a gun.  But just because
the officers in Mattes and Thomas had specific information linking the suspected crimes to
guns does not mean that officers can fear for their safety only when investigating such
crimes.  Burton is also inapposite because the defendant there did nothing to attract the
officers’ attention in the first place, and so they had no right to insist that he talk to them.  
Here, Cruz did have lawful cause to stop Flemming and, in fact, would not have been doing
his job if he had let Flemming walk away before the investigation ended.

                                                                                     AFFIRMED.